


Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 3rd day of
February, 2008 (the “Effective Date”) by and between Rite Aid Corporation, a
Delaware corporation (the “Company”) and Robert I. Thompson (the “Executive”).

 

WHEREAS, Executive desires to provide the Company with his services and the
Company desires to hire and employ Executive on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

 

1.                                      Term Of Employment.

 

The term of Executive’s employment under this Agreement shall commence on the
Effective Date and, unless earlier terminated pursuant to Section 5 below, shall
continue for a period ending on the date that is one (1) year following the
Effective Date (the “Original Term of Employment”). The Original Term of
Employment shall be automatically renewed for successive one-year terms (the
“Renewal Terms”)  unless at least 120 days prior to the expiration of the
Original Term of Employment or any Renewal Term, either Party notifies the other
Party in writing that he or it is electing to terminate this Agreement at the
expiration of the then current Term of Employment . “Term” shall mean the
Original Term of Employment and all Renewal Terms.   For purposes of this
Agreement, except as otherwise provided herein, the phrase “year during the
Term”  or similar language shall refer to each 12-month period commencing on the
Effective Date or applicable anniversaries thereof.

 

2.                                      Position And Duties.

 

2.1                               Generally.     During the Term, Executive
shall serve as an officer of the Company and shall have such officer level
duties, responsibilities and authority as shall be assigned by the Company from
time to time. Executive shall devote his full working time, attention, knowledge
and skills faithfully and to the best of his ability, to the duties and
responsibilities assigned by the Company in furtherance of the business affairs
and activities of the Company and its subsidiaries, affiliates and strategic
partners. Following termination of Executive’s employment for any reason,
Executive shall immediately resign from all offices and positions he holds with
the Company or any subsidiary.

 

2.2                               Other Activities.      Anything herein to the
contrary notwithstanding, nothing in this Agreement shall preclude the Executive
from engaging in the following activities: (i) serving on the board of directors
of a reasonable number of other corporations

 

1

--------------------------------------------------------------------------------


 

or the boards of a reasonable number of trade associations and/or charitable
organizations,  subject to the Company’s approval, which shall not be
unreasonably withheld,  (ii) engaging in charitable activities and community
affairs,  and (iii) managing his personal investments and affairs, provided that
such activities do not violate Sections 6 or 7 below or materially interfere
with the proper performance of his duties and responsibilities under this
Agreement.  Executive shall at all times be subject to, observe and carry out
such rules, regulations, policies, directions, and restrictions as the Company
may from time to time establish for officers of the Company.

 

3.                                      Compensation.

 

3.1                               Base Salary.     During the Term, as
compensation for his services hereunder, Executive shall receive a salary at the
annualized rate of Two-Hundred and Fifty Thousand Dollars ($250,000.00) per year
(“Base Salary” as may be adjusted from time to time), which shall be paid in
accordance with the Company’s normal payroll practices and procedures, less such
deductions or offsets required by applicable law or otherwise authorized by
Executive.

 

3.2                               Annual Performance Bonus.    The Executive
shall participate each fiscal year during the Term in the Company’s annual bonus
plan as adopted and approved by the Board or the Compensation Committee from
time to time.  For the current fiscal year (FY 2008), Executive’s annual bonus
opportunity pursuant to such plan shall equal 40% (the “Annual Target Bonus”) of
the Base Salary, which shall be prorated based upon the Effective Date. For
subsequent fiscal years, the Annual Target Bonus may be adjusted and shall be
based upon the Board approved plan for that year.

 

3.3                               Equity Awards.

 

(a)  Subject to the approval by the Compensation Committee of the Board,
Executive will be recommended for participation in the Company’s Senior
Executive Equity Plan (the “SEEP”) as existing from time to time.

 

(b) It is understood and acknowledged by Executive that the securities
underlying any stock options and restricted stock awarded Executive may not be
subject to an effective registration statement under the federal securities laws
until some time after the Effective Date.  The Company agrees that if, as of the
date of termination of Executive’s employment under the circumstances described
in Sections 5.2 (except termination for Cause), 5.3 and 5.5, the securities
underlying the then vested and exercisable portion of any stock options are not
subject to an effective registration statement, the 90-day periods in
Section 5.2 (except termination for Cause), 5.3 and 5.5, as applicable, will be
deemed to run from the first date such securities become subject to an effective
registration statement.

 

2

--------------------------------------------------------------------------------


 

4.                                      Additional Benefits.

 

4.1                                     Employee Benefits.     During the Term,
Executive shall be entitled to participate in the employee benefit plans
(including, but not limited to medical, dental and life insurance plans,
short-term and long-term disability coverage, the Supplemental Executive
Retirement Plan and 401(k) plans) in which management employees of the Company
are generally eligible to participate, subject to any eligibility requirements
and the other generally applicable terms of such plans.

 

4.2                                     Expenses.     During the Term, the
Company shall reimburse Executive for any expenses reasonably incurred by him in
furtherance of his duties hereunder, including without limitation travel, meals
and accommodations, upon submission of vouchers or receipts and in compliance
with such rules and policies relating thereto as the Company may from time to
time adopt or as may be required in order to permit such payments to be taken as
proper deductions by the Company or any subsidiary under the Internal Revenue
Code of 1986, as amended, and the rules and regulations adopted pursuant thereto
now or hereafter in effect.

 

4.3                                     Vacation.     Executive shall be
entitled to four (4) weeks paid vacation during each year of the Term.

 

4.4                                     Automobile Allowance.     During the
Term, the Company shall provide Executive with an automobile allowance of
$1,000.00 per month.

 

4.5                                     Annual Financial Planning Allowance.    
During each year of the Term, the Company shall provide Executive with an
executive planning allowance in the amount of $3,000.00.

 

4.6                                     Relocation Expenses.  Executive shall be
entitled to benefits under the Company’s Executive Level relocation policy as
from time to time in effect.

 

4.7                                     Indemnification.     The Company shall
(a) indemnify and hold Executive harmless, to the full extent permitted under
applicable law, for, from and against any and all losses, claims, costs,
expenses, damages, liabilities or actions (including security holder actions, in
respect thereof) relating to or arising out of the Executive’s employment with
and service as an Officer of the Company; and (b) pay all reasonable costs,
expenses and attorney’s fees incurred by Executive in connection with or
relating to the defense of any such loss, claim, cost, expense, damage,
liability or action, subject to Executive’s undertaking to repay in the event it
is ultimately determined that Executive is not entitled to be indemnified by the
Company.  Following termination (except for termination by the Company for
Cause) of the Executive’s employment or service with the Company, the Company
shall cause any Director and Officer liability insurance policies applicable to
the Executive prior to such termination to remain in effect for six (6) years
following the date of termination of employment.

 

3

--------------------------------------------------------------------------------


 

5.                                      Termination.

 

5.1                                     Termination of Executive’s Employment by
the Company for Cause.    The Company may terminate Executive’s employment
hereunder for Cause (as defined below).  Such termination shall be effected by
written notice thereof delivered by the Company to Executive, indicating in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination, and shall be effective as of the date of such notice in
accordance with Section 12 hereof. “Cause” as determined in reasonable good
faith by a committee comprised of three senior officers (one of which shall be
Executive’s supervisor)  of the Company or the Board of Directors shall mean:
(i) Executive’s gross negligence or willful misconduct in the performance of the
duties or responsibilities of his position with the Company or any subsidiary,
or failure to timely carry out any lawful directive of the Company;
(ii) Executive’s misappropriation of any funds or property of the Company or any
subsidiary; (iii) the conduct by Executive which is a material violation of this
Agreement or Company Policy or which materially interferes with the Executive’s
ability to perform his duties; (iv) the commission by Executive of an act of
fraud or dishonesty toward the Company or any subsidiary; (v) Executive’s
misconduct or negligence which damages or injures the Company or the Company’s
reputation; (vi) Executive is convicted of or pleads to a felony involving moral
turpitude; or (vii) the use or imparting by Executive of any confidential or
proprietary information of the Company, or any subsidiary in violation of any
confidentiality or proprietary agreement to which Executive is a party.

 

5.2                               Compensation upon Termination by the Company
for Cause or by Executive without Good Reason.     In the event of Executive’s
termination of employment (i) by the Company for Cause or (ii) by Executive
voluntarily without Good Reason:

 

(a)                                  Executive shall be entitled to receive
(i) all amounts of accrued but unpaid Base Salary through the effective date of
such termination, (ii) reimbursement for reasonable and necessary expenses
incurred by Executive through the date of notice of such termination, to the
extent otherwise provided under Section 4.2 above and (iii) all other vested
payments and benefits to which Executive may otherwise be entitled pursuant to
the terms of the applicable benefit plan or arrangement through the effective
date of such termination ((i), (ii) and (iii), the (“Accrued Benefits”). All
other rights of Executive (and, except as provided in Section 5.6 below, all
obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in this subsection (a) or
(b) below.

 

(b)                                 Except as provided in Section 3.3(b), any
portion of any restricted stock or any other equity incentive awards as to which
the restrictions have not lapsed or as to which any other conditions shall not
have been satisfied prior to the date of termination shall be forfeited as of
such date and any portion of Executive’s stock options that have

 

4

--------------------------------------------------------------------------------


 

vested and become exercisable prior to the date of termination shall remain
exercisable for a period of 90 days following the date of termination of
employment (or, such later date as may be permitted by the relevant stock option
or equity plan, or, if earlier, until the expiration of the respective terms of
the options), whereupon all such options shall terminate; provided, however, in
the event of termination of Executive by the Company for Cause, any stock
options that have not been exercised prior to the date of termination shall
immediately terminate as of such date.

 

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon 30 days’ notice to the Company or such earlier
date as the Company determines in its discretion and designates in writing. A
termination of Executive’s employment by the Company for Cause or by the
Executive other than for Good Reason shall not constitute a breach of this
Agreement.

 

5.3                               Compensation upon Termination of Executive’s
Employment by the Company Other Than for Cause or by Executive for Good
Reason.     Executive’s employment hereunder may be terminated by the Company
other than for Cause or by Executive for Good Reason.  In the event that
Executive’s employment hereunder is terminated by the Company other than for
Cause or by Executive for Good Reason:

 

(a)                                  Executive shall be entitled to receive
(i) the Accrued Benefits, (ii) an amount equal to one year of Executive’s then
Base Salary as of the date of termination of employment, such amount payable in
equal installments pursuant to the Company’s standard payroll procedures for
management employees over a period of one year following the date of termination
of employment, and (iii) continued health insurance coverage for Executive and
his immediate family for a period of one year following the date of termination
of employment.

 

(b)                                 The Executive’s stock option awards held by
Executive shall vest and become immediately exercisable and the restrictions
with respect to any awards of restricted stock shall lapse, in each case to the
extent such options would otherwise have become vested and exercisable (or such
restrictions would have lapsed) had Executive remained in the employ of the
Company for a period of one year following the date of termination. Except as
provided in Section 3.3(b), such portion of Executive’s stock options (together
with any portion of Executive’s stock options that have vested and become
exercisable prior to the date of termination) shall remain exercisable for a
period of 90 days following the date of termination of employment (or, such
later date as may be permitted by the relevant stock option or equity plan, or,
if earlier, until the expiration of the respective terms of the options),
whereupon all such options shall terminate. Any remaining portion of Executive’s
stock options that have not vested (or deemed to have vested) as of the date of
termination shall terminate as of such date; and all shares of restricted stock
as to which the restrictions shall not have lapsed as of the date of termination
shall be forfeited as of such date.

 

(c)                                  All other rights of Executive (and, except
as provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with

 

5

--------------------------------------------------------------------------------


 

Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in 5.3(a) through (c).

 

Any termination of employment pursuant to this Section 5.3 shall be effective
upon thirty (30) days notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive his
base salary for some or all of the notice period in lieu of notice. A
termination of Executive’s employment by the Company other than for Cause or by
the Executive for Good Reason shall not constitute a breach of this Agreement. 
To be eligible for the payment, benefits and stock rights described in
Section 5.3(a)(ii)-(iii),  (b) and (c)  above, Executive must execute, not
revoke and abide by a release of all other claims, cooperate in the event of
litigation and fully comply with Executive’s obligations under Sections 6 and 7
below.

 

5.4                              Definition of Good Reason.     For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any one of the
following:

 

(a)                                  the assignment to Executive of any duties
or responsibilities materially inconsistent with Executive’s status as an
officer of the Company; or

 

(b) any decrease in Executive’s then Base Salary as set forth in Section 3.1 to
which Executive has not agreed in writing; or

 

(c) a material breach by the Company of this Agreement

 

provided, however, that in each such case the Company shall have the right,
within thirty (30) days after receipt of written notice (which shall set forth
in reasonable detail the specific conduct of Company that constitutes Good
Reason and the specific provision(s) of this Agreement on which Executive
relies)  from Executive of the Company’s violation of any of the foregoing, to
cure the event or circumstances giving rise to such Good Reason and in the event
of which cure, such event or circumstances shall not constitute Good Reason
hereunder.

 

5.5                               Compensation upon Termination of Executive’s
Employment by Reason of Executive’s Death or Total Disability.     In the event
that Executive’s employment with the Company is terminated by reason of
Executive’s death or Total Disability (as defined below):

 

(a)                                  Executive or Executive’s estate, as the
case may be, shall be entitled to receive (i) the Accrued Benefits, (ii) any
other benefits payable under the then current disability and/or death benefit
plans, as applicable, in which Executive is a participant and (iii) continued
health insurance coverage for Executive and/or his immediate family, as
applicable, for a period of one year following the date of termination of
employment.

 

6

--------------------------------------------------------------------------------


 

(b)                                 All stock option awards held by Executive
shall vest and become immediately exercisable and the restrictions with respect
to any awards of restricted stock shall lapse, in each case to the extent such
options would otherwise have become vested and exercisable (or such restrictions
would have lapsed) had Executive remained in the employ of the Company for a
period of one year following the date of termination. Except as provided in
Section 3.3(b) such portion of Executive’s stock options (together with any
portion of Executive’s stock options that have vested and become exercisable
prior to the date of termination) shall remain exercisable for a period of 90
days following the date of termination of employment (or, such later date as may
be permitted by the relevant stock option or equity plan, or, if earlier, until
the expiration of the respective terms of the options),  whereupon all such
options shall terminate.  Any remaining portion of Executive’s stock options
that have not vested (or deemed to have vested) as of the date of termination
shall terminate as of such date; and all shares of restricted stock as to which
the restrictions shall not have lapsed as of the date of termination shall be
forfeited as of such date.

 

(c)                                  All other rights of Executive (and, except
as provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in Section 5.5(a)  through (c).

 

“Total Disability” shall mean any physical or mental disability that prevents
Executive from: (a)(1)  performing one or more of the essential functions of his
position for a period of not less than 90 days in any 12-month period and (ii) 
which is expected to be of permanent or indeterminate duration but expected to
last at least 12 continuous months or result in death of the Executive as
determined (y) by a physician selected by the Company or its insurer or
(z) pursuant to the Company’s benefit programs; or (b)  reporting to work for 90
or more consecutive business days or unable to engage in any substantial
activity.

 

5.6                               Survival.     In the event of any termination
of Executive’s employment , Executive and the Company nevertheless shall
continue to be bound by the terms and conditions set forth in Section 4.7 above
and Sections 6 through 10 below, which shall survive the expiration of the Term;
provided, however, the indemnification obligations in Section 4.7 shall not
survive expiration of the Term in the event of termination of Executive’s
employment by the Company for Cause.

 

5.7                               Excise Tax Gross-Up.

 

(a)                                  In the event that any payment or benefit
received or to be received by the Executive pursuant to the terms of this
Agreement or any other plan, arrangement or agreement of the Company (or any
affiliate) (collectively, the “Payments”) would be equal to the Excise Tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), as determined as provided below, the Company shall pay to
the Executive, at the time specified in Section 5.7(b) below an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive,

 

7

--------------------------------------------------------------------------------


 

after deduction of the Excise Tax on payments and any federal, state and local
income and employment or other tax and the Excise Tax upon the Gross-Up Payment,
and any interest, penalties or additions to tax payable by the company Executive
with respect thereto, shall be equal to the total Payments. For purposes of
determining whether any of the Payments will be subject to the Excise Tax and
the amounts of such Excise Tax, (1) the total amount of the Payments shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Code, and all “excise parachute payments” within the meaning of section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax, except to
the extent that, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to Executive and selected by the Company, a Payment (in whole or in
part) does not constitute a “parachute payment” within the meaning of section
280G(b)(2) of the Code, or such “excess parachute payments” (in whole or in
part) are not subject to the Excise Tax, (2) the amount of the Payments that
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Payments or (B) the amount of “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code (after applying
clause (1) hereof), and (3) the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Tax Counsel in accordance with the
principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rates of federal income
taxation applicable to individuals in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation applicable to individuals as are in effect in the state and
locality of the Executive’s residence in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account any limitations applicable to individuals subject to federal income tax
at the highest marginal rates.

 

(b)                                 The Gross-Up Payment provided for in
Section 5.7(a) hereof shall be made upon the earlier of (i) thirty (30)  days
following the date of termination of Executive’s employment or (ii) the
imposition upon the Executive or payment by the Executive of any Excise Tax.

 

(c)                                  If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that the
Excise Tax is less than the amount taken into account under
Section 5.7(a) hereof, the Executive shall repay to the Company within thirty
(30) days of the Executive’s receipt of notice of such final determination the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Executive if and to the extent that such repayment results in a reduction in
Excise Tax and a dollar-for-dollar reduction in the Executive’s taxable income
and wages for the purpose of federal, state and local income taxes) plus any
interest received by the Executive on the amount of such repayment. If it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding that the Excise Tax exceeds the amount taken into account
hereunder (including without limitation by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an

 

8

--------------------------------------------------------------------------------


 

additional Gross-Up Payment pursuant to Section 5.7(a) in respect of such excess
within thirty (30) days of the Company’s receipt of notice of such final
determination or proceeding. The Executive and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Payments.

 

(d)                                 In the event of any change in, or further
interpretation of, sections 280G or 4999 of the Code and the regulations
promulgated thereunder, the Executive shall be entitled, by written notice to
the Company, to request an opinion of Tax Counsel regarding the application of
such change to any of the foregoing, and the Company shall use its best efforts
to cause such opinion to be rendered as promptly as practicable. All fees and
expenses of the Tax Counsel incurred in connection with this Agreement shall be
borne by the Company.

 

5.8                               No Other Severance or Termination
Benefits.     Except as expressly set forth herein, Executive shall not be
entitled to damages or to any severance or other benefits upon termination of
employment with the Company under any circumstances and for any or no reason,
including, but not limited to any severance pay under any Company severance
plan, policy or practice.

 

6.                                      Protection of Confidential Information.

 

Executive acknowledges that during the course of his employment with the
Company, its subsidiaries, affiliates and strategic partners, he will be exposed
to documents and other information regarding the confidential affairs of the
Company, its subsidiaries, affiliates and strategic partners, including without
limitation information about their past, present and future financial condition,
pricing strategy, prices, suppliers, cost information, business and marketing
plans, the markets for their products, key personnel, past, present or future
actual or threatened litigation, trade secrets and other intellectual property,
current and prospective customer lists, operational methods, acquisition plans,
prospects, plans for future development and other business affairs and
information about the Company and its subsidiaries, affiliates and strategic
partners not readily available to the public (the “Confidential Information”).
Executive further acknowledges that the services to be performed under this
Agreement are of a special, unique, unusual, extraordinary and intellectual
character. In recognition of the foregoing, the Executive covenants and agrees
as follows:

 

6.1                               No Disclosure or Use of Confidential
Information.    At no time shall Executive ever divulge, disclose, or otherwise
use any Confidential Information (other than as necessary to perform his duties
under this Agreement and in furtherance of the Company’s best interests), unless
and until such information is readily available in the public domain by reason
other than Executive’s disclosure or use thereof in violation of the first
clause of this Section 6.1. Executive acknowledges that Company is the owner of,
and that Executive has no rights to,  any trade secrets, patents, copyrights,
trademarks, know-

 

9

--------------------------------------------------------------------------------


 

how or similar rights of any type, including any modifications or improvements
to any work or other property developed, created or worked on by Executive
during the Term of this Agreement.

 

6.2                               Return of Company Property, Records and
Files.     Upon the termination of Executive’s employment at any time and for
any reason, or at any other time the Board may so direct, Executive shall
promptly deliver to the Company’s offices in Harrisburg, Pennsylvania all of the
property and equipment of the Company, its subsidiaries, affiliates and
strategic partners (including any cell phones, pagers, credit cards, personal
computers, etc.) and any and all documents, records, and files, including any
notes, memoranda, customer lists, reports or any and all other documents,
including any copies thereof, whether in hard copy form or on a computer disk or
hard drive, which relate to the Company, its subsidiaries, affiliates, strategic
partners, successors or assigns, and/or their respective past and present
officers, directors, employees or consultants (collectively, the “Company
Property, Records and Files”); it being expressly understood that, upon
termination of Executive’s employment at any time and for any reason, Executive
shall not be authorized to retain any of the Company Property, Records and
Files, any copies thereof or excerpts therefrom.

 

7.                                      Noncompetition and Other Matters.

 

7.1                               Noncompetition.     During the Executive’s
employment with the Company and for the one-year period immediately following
the date of termination of Executive’s employment (the “Restricted Period”) 
Executive shall not, directly or indirectly, in any city, town, county, parish
or other municipality in any state of the United States (the names of each such
city, town, parish, or other municipality, including, without limitation, the
name of each county in the Commonwealth of Pennsylvania being expressly
incorporated by reference herein), or any other place in the world, where the
Company, or its subsidiaries, affiliates, strategic partners, successors, or
assigns, engages in the ownership, management and operation of retail drugstores
(i) engage in a Competing Business for Executive’s own account; (ii) enter the
employ of, or render any consulting or contracting services to, any Competing
Business; or (iii) become interested in or otherwise associated or connected
with any Competing Business in any capacity, including, without limitation, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee, employee, contractor, consultant or management position with any entity
providing consulting services to a Competing Business; provided, however,
Executive may (i) own, directly or indirectly, solely as a passive investment,
securities of any entity traded on any national securities exchange if Executive
is not a controlling person of, or a member of a group which controls, such
entity and does not, directly or indirectly, own 1% or more of any class of
securities of such entity.   For purposes of this Section 7.1, the phrase
“Competing Business” shall mean any entity a majority of whose business involves
the ownership and operation of retail or internet based drug stores.

 

7.2                                Noninterference.      During the Restricted
Period , Executive shall not, directly or indirectly, solicit, induce, or
attempt to solicit or induce any officer, director, employee, agent or
consultant of the Company or any of its subsidiaries, affiliates,

 

10

--------------------------------------------------------------------------------

 

strategic partners, successors or assigns to terminate his, her or its
employment or other relationship with the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns for the purpose of
associating with any competitor of the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns, or otherwise encourage any such
person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.

 

7.3                                Nonsolicitation.     During the Restricted
Period, Executive shall not, directly or indirectly, solicit, induce, or attempt
to solicit or induce any customers, clients, vendors, suppliers or consultants
then under contract to the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns, to terminate, limit or otherwise modify his,
her or its relationship with the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns, for the purpose of associating with
any competitor of the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns, or otherwise encourage such customers, clients,
vendors, suppliers or consultants then under contract to terminate his, her or
its relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any reason. During the Restricted Period,
Executive shall not hire, either directly or through any employee, agent or
representative, any field and corporate management employee of the Company or
any subsidiary or any such person who was employed by the Company or any
subsidiary within 180 days of such hiring.

 

8.                                        Rights and Remedies upon Breach.

 

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

 

8.1                                Specific Performance.      The right and
remedy to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction by injunctive decree or otherwise, it being agreed that
any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns and that money damages would not provide an
adequate remedy to the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns.

 

8.2                               Accounting.     The right and remedy to
require Executive to account for and pay over to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns, as the case
may be, all compensation, profits, monies, accruals, increments or

 

11

--------------------------------------------------------------------------------


 

other benefits derived or received by Executive as a result of any transaction
or activity constituting a breach of any of the Restrictive Covenants.

 

8.3                               Severability of Covenants.     Executive
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographic and temporal scope and in all other respects. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full force and effect without regard to
the invalid portions.

 

8.4                                   Modification by the Court.     If any
court determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or scope of such provision, such court
shall have the power (and is hereby instructed by the parties) to modify or
reduce the duration or scope of such provision, as the case may be (it being the
intent of the parties that any such modification or reduction be limited to the
minimum extent necessary to render such provision enforceable), and, in its
modified or reduced form, such provision shall then be enforceable.

 

8.5                                   Enforceability in Jurisdictions.    
Executive intends to and hereby confers jurisdiction to enforce the Restrictive
Covenants upon the courts of any jurisdiction within the geographic scope of
such covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive that such determination not bar or
in any way affect the right of the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns to the relief provided herein in the
courts of any other jurisdiction within the geographic scope of such covenants,
as to breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

 

8.6                                   Extension of Restriction in the Event of
Breach.  In the event that Executive breaches any of the provisions set forth in
this Section 8, the length of time of the Restricted Period shall be extended
for a period of time equal to the period of time during which Executive is in
breach of such provision.

 

9.                                      No Violation of Third-Party Rights.    
Executive represents, warrants and covenants that he:

 

(i)                                     will not, in the course of employment,
infringe upon or violate any proprietary rights of any third party (including,
without limitation, any third party confidential relationships, patents,
copyrights, mask works, trade secrets, or other proprietary rights);

 

(ii)                                   is not a party to any conflicting
agreements with third parties, which will prevent him from fulfilling the terms
of employment and the obligations of this Agreement;

 

12

--------------------------------------------------------------------------------


 

(iii)                                does not have in his possession any
confidential or proprietary information or documents belonging to others and
will not disclose to the Company, use, or induce the Company to use, any
confidential or proprietary information or documents of others; and

 

(iv)                               agrees to respect any and all valid
obligations which he may now have to prior employers or to others relating to
confidential information, inventions, discoveries or other intellectual property
which are the property of those prior employers or others, as the case may be.

 

Executive has supplied to the Company a copy of each written agreement with any
of Executive’s prior employers, as well as any other agreements to which
Executive is subject, which includes any obligation of confidentiality,
assignment of intellectual property, nonsolicitation or non-competition.
Executive has listed each of such agreements in Appendix “A”.

 

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

 

10.                               Arbitration.

 

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates,  strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in Harrisburg, Pennsylvania according to the
National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association at the time in effect. This arbitration obligation
extends to any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, strategic partners, successors or assigns, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the Pennsylvania Constitution, the United
States Constitution, and applicable state and federal fair employment laws,
federal and state equal employment opportunity laws, and federal and state labor
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law. Executive

 

13

--------------------------------------------------------------------------------


 

understands that by entering into this Agreement, Executive is waiving
Executive’s rights to have a court determine Executive’s rights, including under
federal, state or local statutes prohibiting employment discrimination,
including sexual harassment and discrimination on the basis of age, race, color,
religion, national origin, disability, veteran status or any other factor
prohibited by governing law.

 

11.                                 Assignment.

 

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and hereby consents to any such
assignment, in whole or in part, (i) to any of the Company’s subsidiaries,
affiliates, or parent corporations; or (ii) to any other successor or assign in
connection with the sale of all or substantially all of the Company’s assets or
stock or in connection with any merger, acquisition and/or reorganization
involving the Company.

 

12.                              Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing or twenty-four (24) hours after transmission of a fax to
the respective persons named below:

 

If to the Company:

 

Rite Aid Corporation

 

 

30 Hunter Lane

 

 

Camp Hill, Pennsylvania 17011

 

 

Attention: General Counsel

 

 

Fax: (717) 760-7867

 

 

 

If to Executive:

 

Robert I. Thompson

 

 

30 Hunter Lane

 

 

Camp Hill, Pennsylvania 17011

 

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

 

13.                                 General.

 

13.1                       No Offset or Mitigation.     The Company’s obligation
to make the payments provided for in, and otherwise to perform its obligations
under this Agreement

 

14

--------------------------------------------------------------------------------


 

shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or others
whether in respect of claims made under this Agreement or otherwise.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts, benefits and other
compensation payable or otherwise provided to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.

 

13.2                       Governing Law.     This Agreement is executed in
Pennsylvania and shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without giving effect to
conflicts of laws principles thereof which might refer such interpretations to
the laws of a different state or jurisdiction. Any court action instituted by
Executive relating in any way to this Agreement shall be filed exclusively in
state or federal court in Harrisburg, Pennsylvania and Executive consents to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company against him.

 

13.3                      Entire Agreement.     This Agreement sets forth the
entire understanding of the parties relating to Executive’s employment with the
Company and cancels and supersedes all agreements, arrangements and
understandings relating thereto made prior to the date hereof, written or oral,
between the Executive and the Company and/or any subsidiary or affiliate.

 

13.4                      Amendments: Waivers.     This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms or
covenants hereof may be waived, only by a written instrument executed by the
parties, or in the case of a waiver, by the party waiving compliance. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right of such party at a later
time to enforce the same. No waiver by any party of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

 

13.5                       Conflict with Other Agreements.     Executive
represents and warrants that neither his execution of this Agreement nor the
full and complete performance of his obligations hereunder will violate or
conflict in any respect with any written or oral agreement or understanding with
any person or entity.

 

13.6                      Successors and Assigns.     This Agreement shall inure
to the benefit of and shall be binding upon the Company (and its successors and
assigns) and Executive and his heirs, executors and personal representatives.

 

13.7                      Withholding.                        Notwithstanding
any other provision of this Agreement, the Company may withhold from amounts
payable under this Agreement all federal, state, local and foreign taxes that
are required to be withheld by applicable laws or regulations.

 

15

--------------------------------------------------------------------------------


 

13.8                      Severability.                            The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If any provision of this Agreement shall be held invalid or unenforceable in
part, the remaining portion of such provision, together with all other
provisions of this Agreement, shall remain valid and enforceable and continue in
full force and effect to the fullest extent consistent with law.

 

13.9                       No Assignment.     The rights and benefits of the
Executive under this Agreement may not be anticipated, assigned, alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process except as required by law. Any attempt by the Executive to anticipate,
alienate, assign, sell, transfer, pledge, encumber or charge the same shall be
void. Payments hereunder shall not be considered assets of the Executive in the
event of insolvency or bankruptcy.

 

13.10                Survival.    This Agreement shall survive the termination
of Executive’s employment and the expiration of the Term to the extent necessary
to give effect to its provisions.

 

13.11                Captions.    The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. .

 

13.12                Counterparts.     This Agreement may be executed by the
parties hereto in separate counterparts; each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

RITE AID CORPORATION

 

 

 

/s/ Robert Sari

 

 

 

By: Robert Sari

 

Its: Executive Vice President/General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert I. Thompson

 

Robert I. Thompson

 

17

--------------------------------------------------------------------------------


 


APPENDIX A

 

The following is a list of all written agreements with any of Executive’s prior
employers, as well as any other agreements to which Executive is subject, which
includes any obligation of confidentiality, assignment of intellectual property,
nonsolicitation or non-competition. If none, type “None”.

 

NONE

 

18

--------------------------------------------------------------------------------
